In our decree on rehearing we omitted to give judgment in favor of Mrs. Brown against her warrantor, Dr. P.B. Salatich, for the value of the one-third interest in the land which plaintiff recovered from Mrs. Brown. This was obviously a clerical error and should be corrected.
The decree is therefore amended, and Mrs. Brown is hereby decreed to have judgment against Dr. P.B. Salatich for the one-third interest in the real estate for which she was condemned in favor of plaintiff, being the amount which it may cost the said Mrs. Brown to respond to and settle said interest in said real estate.
It being the purpose of this amended decree to grant to Mrs. Brown against Dr. P.B. Salatich the full measure of relief for which she has been condemned in favor of plaintiff.